Appeal from a judgment of the Monroe County Court (Richard A. Keenan, J.), rendered November 8, 2002. The judgment convicted defendant, upon a jury verdict, of sexual abuse in the first degree, attempted sexual abuse in the first degree, endangering the welfare of a child, and assault in the third degree (two counts).
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him following a jury trial of sexual abuse in the first degree (Penal Law § 130.65 [1]), attempted sexual abuse in the first degree (§§ 110.00, 130.65 [1]), endangering the welfare of a child (§ 260.10 [1]), and two counts of assault in the third degree (§ 120.00 [1]). We reject the contention of defendant that County Court erred in denying his motion for a mistrial based on testimony elicited by the People regarding a prior bad act by defendant. “The court’s curative instruction alleviated any prejudice to defendant resulting from that testimony, and thus the court properly exercised its discretion in denying his motion” (People v Colon, 13 AD3d 1198, 1198-1199 [2004], lv denied 4 NY3d 829 [2005]). The sentence is not unduly harsh or severe. We have considered the issues raised in defendant’s pro se supplemental brief and conclude that none warrants reversal. Present—Green, J.P., Hurlbutt, Scudder, Kehoe and Gorski, JJ.